Exhibit 10.3

 

$4,500,000

   May __, 2006

CONVERTIBLE TERM NOTE

This Note and the Common Stock issuable upon conversion hereof (until such time,
if any, as such Common Stock is registered with the Securities and Exchange
Commission pursuant to an effective registration statement) have not been
registered under the Securities Act of 1933, as amended (the “Act”), or any
state securities laws, and may not be sold, offered for sale of otherwise
transferred unless registered or qualified under the Act and applicable state
securities laws or unless the Maker receives an opinion, in form and from
counsel reasonably acceptable to the Maker, that registration, qualification or
other such actions are not required under any such laws.

FOR VALUE RECEIVED, UCN, Inc., a Delaware corporation (the “Maker”), hereby
promises to pay to the order of ComVest Capital LLC, a Delaware limited
liability company (together with any subsequent holder hereof, the “Payee”), the
sum of Four Million Five Hundred Thousand Dollars (the “Principal”), with
interest thereon, on the terms and conditions set forth herein and in the
Revolving Credit and Term Loan Agreement dated as of May __, 2006 between the
Maker and the Payee (the “Loan Agreement”). Terms defined in the Loan Agreement
and not otherwise defined herein shall have the meanings assigned thereto in the
Loan Agreement.

Payments of principal of, interest on and any other amounts with respect to this
Convertible Promissory Note (this “Note”) are to be made in lawful money of the
United States of America.

Principal and accrued interest of this Note may or shall be convertible into
common stock of the Maker as provided in Section 3 below.

1. Payments.

(a) Interest. This Note shall bear interest (“Interest”) on Principal amounts
outstanding from time to time from the date hereof at the rate of nine percent
(9%) per annum; provided, however, that during the continuance of any Event of
Default and/or any Make-Up Period under the Loan Agreement, the Interest Rate
hereunder shall be increased to twelve (12%) per annum. All Interest shall be
computed on the daily unpaid Principal balance of this Note based on a three
hundred sixty (360) day year, and shall be payable monthly in arrears on the
last day of each calendar month commencing May 31, 2006.

(b) Principal. The Principal of this Note shall be payable (i) in installments
of $125,000 each due and payable on the last day of each calendar month
commencing May 31, 2007 through and including March 31, 2010, and (ii) a final
installment due and payable on the fourth (4th) anniversary of the date of this
Note, in an amount equal to the entire remaining Principal balance of this Note.



--------------------------------------------------------------------------------

(c) If any scheduled payment date as aforesaid is not a business day in either
the State of Florida, the State of Utah or the State of New York, then the
payment to be made on such scheduled payment date shall be due and payable on
the next succeeding business day, with additional interest on any Principal
amount so delayed for the period of such delay.

2. Prepayment.

(a) Optional Prepayment of Principal. The unpaid Principal balance of this Note,
together with all accrued and unpaid Interest, may at the Maker’s option be
prepaid in whole or in part, without premium or penalty except as specifically
provided for in Section 2(d), below, at any time or from time to time upon
fifteen (15) days’ prior written notice to the Payee, provided that the Payee
shall retain the right to convert all or any portion of such Principal amount
called for prepayment, together with any or all Interest accrued thereon, at any
time prior to the date fixed for prepayment, and thereafter until such
prepayment is actually made.

(b) Mandatory Prepayment of Principal. In the event and to the extent that, at
any time and from time to time, the Maker or any of its subsidiaries shall
receive net cash proceeds (“Net Proceeds”, which shall be calculated as gross
cash proceeds of the subject transaction minus any and all reasonable expenses,
including but not limited to underwriters’ commissions, placement agent fees,
reasonable attorneys’ and accountants’ fees and other out-of-pocket expenses,
exclusive of amounts paid to officers, directors or other affiliates of the
Maker, incurred by the Maker and/or its subsidiary in the subject transaction)
from any issuance or sale of equity securities or any options, warrants or
indebtedness exercisable for or convertible into equity securities, then the
Maker shall (i) immediately upon receipt of such Net Proceeds, give written
notice to the Payee setting forth a reasonably detailed calculation of such Net
Proceeds and the date of receipt thereof, and (ii) not less than ten
(10) business days or more than fifteen (15) business days after receipt by the
Maker or any subsidiary of any such Net Proceeds, to prepay the Principal of
this Note in an amount equal to the lesser of (A) 50% of such Net Proceeds, or
(B) the entire remaining Principal balance of this Note; provided, however, that
no such prepayment shall be required to be made with respect to the first
$2,000,000 of Net Proceeds received from any sale of equity securities that is
consummated within one (1) year after the date of this Note. Notwithstanding the
foregoing provision, no mandatory prepayment will be made or is required with
respect to cash proceeds received from issuance of (a) shares of Common Stock or
options to employees, officers, consultants, or directors of the Company
pursuant to any stock or option plan or arrangement outstanding as of the date
hereof, (b) shares of Common Stock issuable on exercise of any warrant or right
outstanding as of the date hereof (including he Warrants), provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions, provided any such issuance shall only be
to a Person which is, itself or through its subsidiaries, an operating company
in a business synergistic with the business of the Company and in which the
Company receives benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities. The Payee shall retain the right to convert all or any
portion of such Principal amount, together with

 

2



--------------------------------------------------------------------------------

any or all Interest accrued thereon, at any time prior to the required
prepayment date, and thereafter until such prepayment is actually made.

(c) Cross-Payment. Anything elsewhere contained in this Note to the contrary
notwithstanding, in the event that, and at such time as, all principal and
interest under the Revolving Credit Note shall have been paid in full and the
Revolving Credit Commitment under the Loan Agreement shall have been terminated,
or such principal and interest shall be declared due and payable as a result of
any Event of Default under the Loan Agreement or by acceleration of the
indebtedness evidenced thereby or otherwise, then all outstanding Principal and
accrued Interest under this Note shall, at the Payee’s option exercisable by
written notice to the Maker, become immediately due and payable (provided that
no such notice need be given in the event of any automatic acceleration under
the Loan Agreement). Any such required prepayment shall be subject to a
prepayment premium as provided in Section 2.03(c) of the Loan Agreement, in lieu
of any premium under Section 2(d) below.

(d) Prepayment Premium. Except as otherwise provided in the last sentence of
Section 2(c) above, in the event and to the extent that any prepayment or series
of prepayments of Principal under this Note (excluding any mandatory conversion
under Section 3(a) below) within any twelve (12) month period exceeds 30% of the
outstanding Principal balance of this Note at the beginning of such twelve
(12) month period, then, concurrently with each prepayment that exceeds such
threshold amount or causes such threshold amount to be exceeded, the Maker shall
be required to pay to the Payee a premium in an amount equal to (i) three
(3%) percent of all prepaid Principal in excess of such threshold amount if such
prepayment occurs on or prior to the second (2nd) anniversary of the date of
this Note, (ii) two (2%) percent of all prepaid Principal in excess of such
threshold amount if such prepayment occurs subsequent to the second
(2nd) anniversary and on or prior to the third (3rd) anniversary of this Note,
and (iii) one (1%) percent of all prepaid Principal in excess of such threshold
amount if such prepayment occurs subsequent to the third (3rd) anniversary of
the date of this Note; provided, however, that no such premium shall be required
if the prepayment occurs on or prior to the first (1st) anniversary of the date
of this Note and the entire source of funds for such prepayment is the sale of
equity securities or indebtedness convertible into or exchangeable for equity
securities of the Maker. To the extent that the Payee elects to convert any
Principal which is the subject of any prepayment, then the amount of converted
Principal shall not be counted in any calculation under this Section 2(d).

(e) Interest. Except to the extent that such Interest is converted as herein
provided, each prepayment of Principal shall be accompanied by all accrued
Interest on the Principal amount prepaid or converted accrued to the date of
prepayment or conversion.

(f) Application of Payments. Any and all prepayments hereunder shall be applied
first to any prepayment premium required under Section 2(c) or 2(d) above (as
applicable), then to unpaid accrued Interest on the Principal amount being
prepaid, and finally to Principal. Any and all prepayments of Principal
hereunder shall be applied to the installments under Section 1(b) above in the
inverse order of their maturity.

 

3



--------------------------------------------------------------------------------

3. Conversion.

(a) Optional and Mandatory Conversion. The Payee may, at its option, upon
written notice to the Maker given at any time and from time to time until the
payment or prepayment of this Note in full, convert all or any portion of the
unpaid Principal balance of this Note, and/or any accrued Interest thereon, into
shares of common stock of the Maker (“Common Stock”), at a price of Three
($3.00) Dollars per share of Common Stock (as same may be adjusted from time to
time in accordance herewith, the “Conversion Price”). In addition, if (i) there
is not then continuing any Default or Event of Default under and as defined in
the Loan Agreement, (ii) the Common Stock is then traded or listed for trading
on any national securities exchange or current quotations for the Common Stock
are then reported on the OTC Bulletin Board, (iii) there is then in effect a
valid registration statement under the Securities Act of 1933, as amended, in
respect of the Common Stock issued and issuable upon conversion of this Note and
upon exercise of the Warrants issued pursuant to the Loan Agreement, such that
all such shares of Common Stock will be freely tradable immediately upon
issuance at such time, (iv) the Maker is current in all of its required filings
with the Securities and Exchange Commission, and (v) the reported Trading Price
(as hereinafter defined) of the Common Stock for each of the twenty
(20) consecutive trading days immediately prior thereto has been equal to or
greater than 160% of the Conversion Price in effect on each such trading day,
then the Maker may, upon five (5) business days’ prior written notice to the
Payee, require the Payee to convert all or any portion of the Principal of this
Note into shares of Common Stock at the Conversion Price then in effect; and in
the event of any such conversion at the option of the Maker, the Maker shall
give written notice thereof to the Payee certifying as to the satisfaction of
the foregoing conditions (including a detailed schedule of Trading Prices for
purposes of the foregoing clause (v)), and shall pay to the Payee,
simultaneously with the delivery of stock certificates in accordance with
Section 3(c), all unpaid accrued Interest on the Principal amount so converted.
As used herein, the term “Trading Price” on any relevant date means (A) if the
Common Stock is listed for trading on the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, or the NASDAQ Capital Market, the
closing sale price (or, if no closing sale price is reported, the last reported
sale price) of the Common Stock (regular way), or (B) if the Common Stock is not
so listed but quotations for the Common Stock are reported on the OTC Bulletin
Board, the closing high bid price as reported on the OTC Bulletin Board. The
effective date of any conversion hereunder is herein referred to as the
“Conversion Date.” To the extent that this Note is converted only in part, then
such conversion shall be deemed to have been made with respect to the principal
installments under Section 1(b) above in inverse order of maturity.

(b) Mechanics of Conversion. Upon notice to the Maker of the Payee’s conversion
election as provided in Section 3(a), or upon notice to the Payee of the Maker’s
conversion election as provided in Section 3(a), the Maker shall, in accordance
with Section 3(c), issue to the Payee (or to the Payee’s designee(s) set forth
in the Payee’s conversion election, or in any direction given to the Maker in
response to the Maker’s conversion election) the number of shares of Common
Stock to which the Payee shall be entitled upon such conversion, and shall
deliver or cause to be delivered to the Payee or such designee(s) the
certificates representing such shares of Common Stock. All shares of Common
Stock issued or delivered upon any conversion hereunder shall, when issued or
delivered, be duly authorized, validly issued, fully

 

4



--------------------------------------------------------------------------------

paid and nonassessable. In lieu of any fractional shares to which the Payee
would otherwise be entitled, the Maker shall pay cash equal to such fraction
multiplied by the per share Conversion Price.

(c) Issuance of Common Stock Upon Conversion. Within a reasonable time, not
exceeding twenty (20) days after the Conversion Date, the Maker shall deliver or
cause to be delivered, to or upon the written order of the Payee of this Note so
converted, certificates representing the number of fully paid and nonassessable
shares of Common Stock into which this Note has been converted in accordance
with the provisions of this Section 3. If so requested by the Maker, the Payee
shall, within a reasonable time (not exceeding ten (10) days after receipt by
the Payee of such certificates), surrender this Note to the Maker for
cancellation, against delivery of a replacement Note representing the remaining
balance (if any) of this Note which has not been converted. Subject to the
following provisions of this Section 3, such conversion shall be deemed to have
occurred on the Conversion Date, so that the Payee of this Note or such Payee’s
designee(s) shall be treated for all purposes as having become the record Payee
of such shares of Common Stock at such time.

(d) Taxes on Conversion. The issuance of certificates for shares for Common
Stock upon the conversion of this Note shall be made without charge by the Maker
to the converting Payee for any tax in respect of the issuance of such
certificates and such certificates shall be issued in the name of, or in such
names as may be directed by, the Payee of this Note; provided, however, that the
Maker shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance or delivery of any such certificate in a
name other than that of the Payee of this Note, and the Maker shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Maker the amount
of any such tax or shall have established to the satisfaction of the Maker that
any such tax has been paid.

(e) Adjustment of Shares.

(i) Stock Dividends, Distributions or Subdivisions. In the event that, at any
time and from time to time from and after the date of this Note, the Maker shall
issue additional shares of Common Stock (or securities convertible into Common
Stock) in a stock dividend, stock distribution or subdivision paid with respect
to Common Stock, or declare any dividend or other distribution payable in
additional shares of Common Stock (or securities convertible into Common Stock)
or effect a split or subdivision of the outstanding shares of Common Stock,
then, concurrently with the effectiveness of such stock dividend, stock
distribution or subdivision, the then-effective Conversion Price shall be
proportionately decreased, and the number of shares of Common Stock issuable
upon conversion of this Note shall thus be proportionately increased.

(ii) Combinations or Consolidations. In the event that, at any time and from
time to time from and after the date of this Note, the outstanding shares of
Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock, then, concurrently
with the effectiveness of such combination or consolidation, the then-effective
Conversion Price shall be proportionately increased, and the

 

5



--------------------------------------------------------------------------------

number of shares of Common Stock issuable upon conversion of this Note shall
thus be proportionately decreased.

(iii) Fractional Shares. No fractional shares of Common Stock shall be issuable
by reason of any adjustments made pursuant to this Section 3(e); and in lieu of
any such fractional shares, the Maker shall pay cash therefor in accordance with
Section 3(b) above.

(f) No Impairment. The Maker will not, by amendment of its incorporation
documents or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder but will at all times in good faith assist in
the carrying out of all the provisions of this Section 3 and in the taking of
all such action as may be necessary or appropriate in order to protect the
conversion rights of the Payee of this Note against impairment. In the event of
any merger or consolidation in which the Maker is not the surviving entity, the
Maker shall make appropriate arrangements in order that, upon any subsequent
conversion of this Note, the Payee shall become entitled to receive the same
securities or other consideration that such Payee would have received had such
conversion been made immediately prior to the consummation of such merger or
consolidation, subject to further adjustments, of the type provided in this
Note, with respect to any events relating to any such securities occurring
subsequent to the consummation of such merger or consolidation.

(g) Common Stock Reserved. The Maker shall reserve and keep available out of its
authorized but unissued Common Stock such number of shares of Common Stock as
shall from time to time be sufficient to effect the full conversion of this Note
into Common Stock.

(h) Restricted Securities. The shares of Common Stock issuable to the Payee
hereunder (the “Shares”) may not, at the time of issuance, have been registered
under any federal or state securities laws, and may constitute “restricted
securities” within the meaning of federal and state securities laws. By its
receipt of Shares, if the Shares are not then the subject of an effective
registration statement under the Securities Act, the Payee will be deemed to
acknowledge and confirm that it is receiving such Shares for its own account for
investment, and not with a view to the resale or distribution thereof in
violation of any federal or state securities laws.

4. Events of Default. The occurrence or existence of an Event of Default under
the Loan Agreement shall constitute a default under this Note and shall entitle
the Payee to accelerate the entire indebtedness hereunder and take such other
action as may be provided for in the Loan Agreement and/or in any and all other
instruments evidencing and/or securing the indebtedness under this Note, or as
may be provided under the law.

5. Communications and Notices. Except as otherwise specifically provided herein,
all communications and notices provided for in this Note shall be sent by
post-paid first class mail, reputable overnight courier or facsimile to the
Payee at the Payee’s address as provided to the Secretary of the Maker from time
to time and, if to the Maker, at 14870 Pony Express Road, Bluffdale, Utah 84065,
attention: Chief Financial Officer. Any first-class mail notice provided
pursuant to this Section 5 shall be deemed given three (3) business days after
being sent by first-class

 

6



--------------------------------------------------------------------------------

mail. Any notice sent by overnight courier shall be deemed given on the next
business day after being deposited with the courier Maker with all charges
prepaid or billed to the account of the sender. Notices sent by facsimile shall
be deemed received upon delivery. The Maker and the Payee may from time to time
change their respective addresses, for purposes of this Section 5, by written
notice to the other parties; provided, however, that notice of such change shall
be effective only upon receipt.

6. Governing Law. This Note shall be construed in accordance with and governed
by the laws of the State of New York, except to the extent superseded by Federal
enactments.

7. Assignment. This Note shall be binding upon and shall inure to the benefit of
the respective successors and permitted assigns of the parties hereto, provided
that the Maker may not assign any of its rights or obligations hereunder without
the prior written consent of the Payee.

8. Waiver and Amendment. No waiver of a right in any instance shall constitute a
continuing waiver of successive rights, and any one waiver shall govern only the
particular matters waived. Neither any provision of this Note nor any
performance hereunder may be amended or waived except pursuant to an agreement
in writing signed by the party against whom enforcement thereof is sought.
Except as otherwise expressly provided in this Note, the Maker hereby waives
diligence, demand, presentment for payment, protest, dishonor, nonpayment,
default, notice of any and all of the foregoing, and any other notice or action
otherwise required to be given or taken under the law in connection with the
delivery, acceptance, performance, default, enforcement or collection of this
Note, and expressly agrees that this Note, or any payment hereunder, may be
extended, modified or subordinated (by forbearance or otherwise) from time to
time, without in any way affecting the liability of the Maker. The Maker further
waives the benefit of any exemption under the homestead exemption laws, if any,
or any other exemption, appraisal or insolvency laws, and consents that the
Payee may release or surrender, exchange or substitute any personal property or
other collateral security now held or which may hereafter be held as security
for the payment of this Note.

9. Usury Savings Clause. All agreements between the Maker and the Payee are
hereby expressly limited to provide that in no contingency or event whatsoever,
whether by reason of acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the Payee for
the use, forbearance or detention of the indebtedness evidenced hereby exceed
the maximum amount which the Payee is permitted to receive under applicable law.
If, from any circumstances whatsoever, fulfillment of any provision hereof or of
the Loan Agreement or any Loan Document thereunder, at the time performance of
such provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstance the Payee shall ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance of any of the Maker’s
Obligations (as such term is defined in the Loan Agreement) to the Payee, and
not to the payment of interest hereunder. To the extent permitted by applicable
law, all sums paid or agreed to be paid for the use, forbearance or detention of
the indebtedness evidenced by this

 

7



--------------------------------------------------------------------------------

Note shall be amortized, prorated, allocated and spread throughout the full term
of such indebtedness until payment in full, to the end that the rate or amount
of interest on account of such indebtedness does not exceed any applicable usury
ceiling. As used herein, the term “applicable law” shall mean the law in effect
as of the date hereof, provided, however, that in the event there is a change in
the law which results in a higher permissible rate of interest, then this Note
shall be governed by such new law as of its effective date. This provision shall
control every other provision of all agreements between the Maker and the Payee.

10. Collection Costs. In the event that the Payee shall place this Note in the
hands of an attorney for collection during the continuance of any Event of
Default, the Maker shall further be liable to the Payee for all costs and
expenses (including reasonable attorneys’ fees) which may be incurred by the
Payee in enforcing this Note, all of which costs and expenses shall be
obligations under and part of this Note; and the Payee may take judgment for all
such amounts in addition to all other sums due hereunder.

IN WITNESS WHEREOF, the Maker has executed this Note on the date first above
written.

 

UCN, INC.

By:

      

Name:

   

Title:

 

 

8